 In the Matter of AMERICAN SMELTING AND REFINING COMPANYandELPASO METAL TRADES COUNCIL, 'AFFILIATED WITH THE METAL TRADESDEPARTMENT OF THE AMERICAN FEDERATION OF LABORandINTERNA-TIONAL UNION OF MINE, MILL AND SMELTER WORKERS, FOR ITSELF ANDFOR ITS LOCAL509 andOFFICE EMPLOYEES LOCAL UNION #23256Cases Nos. R-4735 and R-4736.-Decided February 15, 1943-Jurisdiction:mining and smelting industry.Investigation and Certification of Representatives:existence of question : in,,consolidated proceeding, company refused recognition as to one appropriateunit because of alleged existing contract, and refused recognition as to secondunit until Board certified union ; contract for one year and of indefinite durationthereafter in absence of 30 day notice of termination,heldno bar, when con-tracting union gave notice-to amend 30 days before expiration of original term;election necessary.Units Appropriate for Collective Bargaining:in consolidated proceeding, fol-lowing units held appropriate : (1) all production and maintenance employeesat El Paso plant, with specified exclusions ; stipulation as to ; (2) all clerical,stenographic, and office employees at the El Paso plant, with specified inclusionsand exclusions.Kemp, Smith, Goggin c White,byMessrs. J. M. Goggin, T. J.Woodside; R. D. Bradford,andN. A. Ferguson,all of El Paso, Tex.,for the Company.Messrs: Silverio Alva,of Smelterton, Tex.,L.H. Hendricks,andW. H. Anderson,both of El Paso, Tex., for the Metal Trades.Messrs. Jess Nichols, Caferino Anchondo,andHumberto Silex,allof El Paso, Tex., andGeorge F., Knott,of Safford, Ariz., for the MineWorkers.Mr. William J. Moran,of El Paso, Tex., for the Bricklayers.Mr. H. T. Fisk,of El Paso, Tex., for Local #23256.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF-ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by the International Union of Mine, Milland-Smelter Workers, Local-509; herein called the Mine Workers, and47 N. L.R.,B., No. 85.631 632DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Office Employees Local Union#23256, herein called Local#23256, alleging that questions affecting commerce had arisen con-cerning the representation of employees of American Smelting andRefining Company,El, Paso,,Texas; herein called the Company, theNational Labor Relations Board thereafter consolidated the two casesand provided for an appropriate hearing upon due notice before BlissDaffan, Trial Examiner..Said hearing was held at El Paso, Texas,- on January 7, 1943.The Company, the Mine Workers, the El PasoMetal Trades Council, affiliated with the Metal Trades Department ofthe American Federation of Labor, herein called the Metal Trades,and Local#23256, appeared,participated,and were afforded fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.Bricklayers,Masons &Plasterers International Union of America, herein called the Brick-layers also appeared at the hearing.^At the beginning of the hearing,all parties stipulated that the Bricklayers employed by" the Companyshould be excluded from any bargaining unit or units which the Boardfinds appropriate,'for the reason that the bricklayers are covered by anexisting agreement between the Bricklayers and the Company.TheBricklayers did not participate in the hearing thereafter.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. Briefs were filed by the Company and by theMine Workers, which the Board has duly considered.Upon the entire record in the case, the Board makes the following:IFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY' -American Smelting and Refining Company is a New Jersey corpora-tion with its principal office in New York City,and is authorized, todo business in the State of Texas. The Company owns and operates,directly or through subsidiaries,about 30 smelting and refining plantsand about 18 mines in the United States, Mexico, and South America.One of the smelting plants owned and operated by the Company is'located in the county of El Paso, Texas. This plant herein called theEl Paso plant,which is the only operation involved herein, employsapproximately 600 employees and is engaged in smelting copper andlead ores and concentrates.Approximately 95 percent of the rawmaterials used by the El Paso plant is-shipped to said plant frompoints outside the State of Texas,and approximately 100 percent ofthe copper and lead bullion produced there is shipped from said .plantto States other than the State of Texas.During 1942123,029 tons ofcopper, valued at approximately$5,376,549, and 52,189 tons of lead AMERICAN SMELTING'AND REFININGCOMPANY633bullion valued at approximately $6,738,660, were produced at the ElPaso plant.'We find that the Company is en ;agedin commercewithin the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDEl Paso Metal Trades Council, affiliated with the Metal TradesDepartment of the American Federation of Labor, is a labor organiza-tion, admitting to membership employees of the Company.International Union of Mine, Mill and Smelter Workers, Local 509,affiliated with the Congress of Industrial Organizations, is a labororganization, admitting to membership employees of the Company.Office Employees Local Union #23256, affiliated with the AmericanFederation of Labor, is a labor organization, admitting to membershipemployees of the Company.III.THE QUESTIONSCONCERNINGREPRESENTATIONA. Production and maintenance unitOn about November 5, 1942, the Mine Workers advised the Companythat it represented a majority of the production and maintenanceemployees at the El Paso plant and requested the'\Company to recog-nize it'as their bargaining agent.The Company refused to grant suchrecognition upon the ground that it had an existing contract with theMetal Trades covering the same employees.The contract was executed on December 1, 1941.By its terms, itwas to remain-in effect until December 1, 1942, and indefinitely there-after,. subject to termination by either, party on 30 days' notice.Shortly before November 1, 1942, the Metal Trades notified the Com-pany that it wished to renegotiate and amend the contract. In viewof these circumstances, we find that the contract is no bar to thisproceeding.A statement of the Field Examiner, introduced in evidence at thehearing, indicates that the Mine Workers represents a substantialnumber of employees in the unit hereinafter found appropriate.B. Office unitIn the latter part of November 1942, Local #23256 notified theCompany that it represented 'a majority of the Company's office em-i The Field Examiner reported that the Mine workers submitted 277 authorization cards,238 of which bore the apparently genuine signatures of persons whose names appearedon the Company's pay roll for the last half of October 1942. This pay roll contained579 names,approximately 540 being in the appropriate unit.The Metal Trades submittedits contract to support its claim to representation and also submitted 264 authorizationcards, 188 of which bear apparently genuine signatures of persons whose names appearedon the Company's pay roll.for the last half of October 1942. 634D,E.CIatOfVS OF NATIONAL LABOR ' RELATLONS BOARDployees and requested that the Company recognize, it as theirbargain-ing agent.The Company refused to grant such recognitionunless anduntil thelocalobtained certification by the Board.The statement of the Field Examiner indicates that Local #23256represents a substantial number of employees in the unit hereinafterfound appropriate.2We find that a question affecting commerce has arisen concerningthe representation of the production and maintenance employees andof the office employees of the Company within the meaning ofSection9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITA. Production and maintenance unitIn accordance with the stipulation of all parties, we find' that allproduction and maintenance employees of the Company at its El Pasoplant, excluding bricklayers and those employed in,executive,admin-istrative, technical, or professional capacities," constitute a unit appro-priate for the purposes of collective bargaining, within themeaningof Section 9 (b) of the Act.B. Ogee unitWith respect to the office employees, the Company and Local #23256are agreed that a unit, consisting of all clerical, stenographic, and officeemployees, excluding supervisory employees with the right to hireand discharge, is appropriate.4The parties disagree, however, as towhether or not the following, all of whom the Union would includeand the Company would exclude, should be in the appropriate unit:Lyell V. Deaner,weighmaster.The Company contends that Deanershould be excluded because his duties are important and confidentialin nature.His duties consist of weighing all incoming ores, flux,2Local#23256 submitted 17 authorization cards, 16 of which bore the apparentlygenuine signatures of persons whose names appeared on the Company'spay roll for thelast half of October 1942.There were 26 persons on the Company's pay roll in the unitherein found appropriate.3The parties agreed at the hearing that the exclusions encompass the following classifica-'tions:foremen,assistant foremen,whose duties are entirely supervisory,professional en-gineers,metallurgists,chemists, assayers, secretaries,clerks,accountants,auditors, andwatchmen:4The Company and Local#23256 agreed at the hearing that the following should beexcluded:superintendent(T. J. Woodside) ;assistant superintendents(Morris V. Andre,Frank W. Archibald,Henry S. Bagley,Arthur A. Collins,Ernest Huse,R. L. Hennebach,,Ben D. Robert,and Roscoe Teals,Ji ) ; diaftsman(William it. Cook) ;manager (R. D.Bradford) ;warehouseman and purchasing agent(Frank A. Corbin) ;safety and employ-ment director(W. C. Cunningham) ; ! plant engineer(JosephW.English) ;manager'ssecretary(Emily G. Hargraves) ;chief clerk(N.A.Ferguson) ;assistant chief clerk(Walter L.Wulfjen) ;secretary of agricultural research department (Marjorie Miles) ;chief settlement clerk and assistant ore buyer(R.L.Regsly) ;chief stenographer andsecretary(George R. Spencer) ;power engineer(S. N. Westerfield).I 'AMERICAN SMELTING AND ' REFINING COMPANY635acids, and'other raw materials.Payments are made to parties sellingto the Company on the basis of his weight figures.He works in a scalehouse some distance from the-office.He keeps a freight record, tran-scribing it from his scale tickets.His salary is comparable to that ofoffice employees who the Company agrees should be included. 'Wefind that his duties are not of such a confidential nature, particularlyas to the Company's labor relations, as to warrant his exclusion:Accordingly, we shall include him in the unit.Thomas S. Duff,metallurgical bookkeeper.The Company contendsthat Duff's position is one of trust and confidence and that he should 'be excluded for that reason.He is in charge of the Company's recordsof metals purchased, produced, and shipped.He usually has anassistant, but at present has none.He has no power to hire or dis-charge.We find that his duties are not of such a confidential natureas to warrant his exclusion.We shall include him in the unit.Marguerite Ehart,file clerk and stenographer.The Company con-tends that her position is a confidential one.Her regular duties con-sist of sorting and filing all letter correspondence and acting as areceptionist to persons calling at the office of the Company. She hascharge of the confidential files of the Company and is the only officeemployee other than the chief clerk, who is excluded by agreement;and the executives, who has access to these files.In addition, she oftensubstitutes for the manager's private secretary, who is also excludedby agreement, taking dictation and performing the other duties of aprivate secretary.This employee is in a position to know 'much ofthe Company's confidential business pertaining to -labor relations.We find that her duties are sufficiently confidential to warrant herexclusion.We shall exclude her from the unit"Hiram T. Fisk,chief timekeeper.The Company contends thatFisk is a supervisory employee and for that reason seeks to excludehim.Fisk works at a considerable distance from the main officeand has three or four assistants working under him.He is consideredby the Company as the head of a department and confers with themanagement, along with other admittedly supervisory employees, onmanagement questions.While Fisk does not have the authority tohire or discharge, his recommendations, in this regard are' given weightby the Company.We find that Fisk is a supervisory employee.Weshall, therefore, exclude him from the unit.Lemoyne M. Howard,financial bookkeeper.Howard is an account-ant and renders accounts as to costs and plant earnings.The Com-pany contends that he occupies a supervisory and confidential position.Ordinarily he has an assistant, though he does not have one at thepresent time.He has no power to hire or discharge but can makerecommendations with reference to the employment of his assistant. 636'DECISIONS OF NATIONAL-LABOR RELATIONS BOARDiHis duties are in the same category as Duff's, the metallurgical book-keeper, whom we have included in the unit.We find that his dutiesare not of such a supervisory or confidential nature as to warrant hisexclusion.We shall include Howard in the unit. -Alfred S. Kaler,warehouse clerk and assistant -purchasing agent.The Company contends that Kaler occupies a supervisory positionand should therefore be excluded. Iii the absence of the purchasingagent, Kaler performs his duties, which are exclusively supervisory.Since much of the purchasing agent's time is now spent in performingother duties, most of Kaler's time is spent substituting for him. Inthis capacity he supervises the work of the stockroom clerk and thestoreroom clerk.Although he has no authority to hire or discharge,he may recommend with reference to the employment of the clerkswho assist him.We believe that Kaler falls into the category ofsupervisory employees.We shall therefore exclude him.Andrew Leibert,assistant safety and, employment director.The,Company contends that Leibert, should be excluded on the groundthat he is a supervisory employee.Leibert contacts applicants attheUnited States Employment Office and selects those whom theCompany desires to employ.He is in charge of personnel andsafety records.We find that this employee exercises supervisoryand confidential functions which warrant his - exclusion. - We shallexclude him from the unit.C.M. Rogers,cashier.The Company contends that Rogers is aconfidential employee and asks his exclusion on that ground. Rogerssigns and distributes salary checks, signs checks for the entire payroll and for any other- expenses of the plant.He keeps the wage,hour, and insurance records of all salaried employees'and is in chargeof the petty cash on hand in the office.We find that Rogers' dutiesare sufficiently confidential to warrant his exclusion.We shalltherefore, exclude him' from the unit. -AniK. Storc/i,hospital clerk and stenographer.The Companycontends that Storch should be excluded because she occupies aposition of confidence and because, her work is divorced from thatof the other office employees.Storch acts as secretary to the com-pany doctor.She contacts employees required to take physicalexaminations, and gathers and keeps health records on all employeesso examined.Her hours are different from those of the office em-ployees and she is located in the hospital, apart from the office.She is carried on the regular office pay roll. - In obtaining infor-mation for, her records, she asks questions which are set out onforms furnished her by the Company.We find that her duties areof such a confidential nature as to warrant her exclusion.Con-sequently, we shall exclude her from the unit. AMERICAN SMELTING AND REFININGCOMPANY'637We find that all clerical, stenographic, and office employees ofthe Company at its El Paso plant, including the weighmaster,metallurgical bookkeeper, and the financial bookkeeper, but exclud-ing the chief timekeeper, file clerk, and stenographer; warehouseclerk and 'assistant purchasing agent, assistant safety and employ-ment director, cashier, hospital clerk and stenographer, superin-tendent, assistant superintendents, draftsman, manager, warehouse-man and purchasing agent, safety and employment director, plantengineer,manager's secretary, chief clerk, assistant chief clerk,secretary of agricultural research department, chief settlement clerkand :assistant ore buyer, chief stenographer and secretary, powerengineer, and all supervisory employees with the right to hire anddischarge, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the employ-ees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, subject to the limitations and' additions 'set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Smelt-ing and Refining Company, El Paso plant, elections by secret ballotshall be conducted as early as,possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixteenth Region, acting inthis matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the' units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were ill orLon vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been discharged ,638DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor- cause, (1) to determine whether the employees in the productionand maintenance unit desire to be represented by El Paso MetalTrades Council, affiliated with the Metal Trades Department of theAmerican Federation of Labor, or by International Union of Mine,Mill and Smelter Workers, Local 509,,affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining,or by neither; and (2) to determine whether or not the employees inthe office unit , desire to be represented by Office Employees LocalUnion #23256 for the purposes of collective bargaining.0